  Case 19-10214 Doc             130 Filed 07/11/19 Entered                07/11/19 11:28:47
               Desc            Main Document            Page               1 of 7


UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
Leo O’Brien Federal Building
11A Clinton Avenue
Albany, New York 12207
(518) 434-4553

UNITED STATES BANKRUPTCY COURT
DISTRICT OF VERMONT

In re:

Hermitage Inn Real Estate                                           Case No.: 19-10214-cab
Holding Company, LLC                                                Chapter 11
                                      Debtor.

In re:

Hermitage Club, LLC                                                 Case No.: 19-10276-cab
                                                                    Chapter 11
                                      Debtor.


      The United States Trustee’s Motion for Hearing on Shortened and Limited Notice

TO:      HON. COLLEEN A. BROWN
         CHIEF UNITED STATES BANKRUPTCY JUDGE

         William K. Harrington, the United States Trustee for Region 2 (“United States Trustee”),

by and through counsel, and in furtherance of certain duties and responsibilities pursuant to 28

U.S.C. § 586, respectfully moves this Court for a hearing on shortened and limited notice regarding

the United States Trustee’s Motion to Convert or Dismiss Chapter 11 Cases or in the Alternative

to Appoint a Chapter 11 Trustee pursuant to 11 U.S.C. § 1112(b)(1) (“Motion”) (ECF Docs.

126/38). In support hereof the United States Trustee states:

         1.     The United States Trustee’s Motion is based on information recently published by

the Debtors on their internet website. The United States Trustee believes immediate conversion
  Case 19-10214 Doc              130 Filed 07/11/19 Entered                 07/11/19 11:28:47
               Desc             Main Document            Page                2 of 7


or dismissal is warranted based on the facts alleged in the Motion. Further, the United States

Trustee believes the interests of justice would be best served if the Motion is heard expeditiously.

       2.      Pursuant to Bankruptcy Rule 2002(a)(4), 21-day notice to the debtor, all creditors,

and parties in interest is required for a motion to convert or dismiss a chapter 11 case. The earliest

regularly scheduled hearing date of this Court after 21-day notice period would be August 9, 2019

in Rutland.

       3.      The parties in these cases will be in court on Friday, July 12, 2019 for various

motions filed by the Debtors and again on July 26, 2019 for the Court’s case management

conferences.

       4.      The United States Trustee avers that resolution of the Motion prior to the case

management conferences would conserve judicial resources and would be beneficial for all parties.

Vt. LBR 9013-1(h).

       5.      The United States Trustee could not have brought the Motion sooner because the

United States Trustee first became aware of the Debtors’ actions on or about Friday, July 5, 2019.

Vt. LBR 9013-1(h).

       6.      The United States Trustee respectfully requests that the Court schedule the Motion

for hearing on July 26, 2019 and require objections to be filed not later than July 19, 2019.

       7.      In addition, the United States Trustee respectfully requests that the Court waive the

requirement contained in Fed. Bankr. R. P. 2002(a) that all creditors receive notice. There are a

number of very active secured and unsecured creditors in the cases as well as an Ad Hoc

Committee of Unsecured Creditors that represents approximately 187 members of the Club.

Affidavit of Timothy J. Treanor (ECF Doc. 30, ¶ 17).
  Case 19-10214 Doc              130 Filed 07/11/19 Entered                 07/11/19 11:28:47
               Desc             Main Document            Page                3 of 7


       8.      The United States Trustee served the Motion on the parties on the attached service

lists. The United States Trustee respectfully requests that the Court deem such service of the

Motion adequate. If the Court grants this motion and enters an order shortening and limiting

notice, the United States Trustee proposes to serve the same parties with the order to the extent

that such parties will not receive the order from CM/ECF or the BNC.

       9.      In an effort to comply with Vt. LBR 9013-1(b), the United States Trustee sought

and received consent to the request for a hearing on the Motion on shortened notice from the

following parties: the Debtors, Berkshire Bank, Lakeland Bank, Ad Hoc Committee of Unsecured

Creditors, Mark Brett, NEC Financial Services, LLC, Town of Wilmington, Barnstormer Summit

Lift, LLC, Reinhart FoodService, LLC, Shaun Golden, Surburban Propane, Cold Brook Fire

District, TFT Holdings, LLC, The Carol H. Butler Trust, Ana Cladera, Charles Collins, Jennifer

Goodman, Rose Stewart Dickson, Seth Goodman, Tyler Dickson. Although not all parties have

responded, no parties have indicated that they oppose the motion to shorten notice.

       WHEREFORE, the United States Trustee requests the Court hear the Motion to Convert

or Dismiss these cases on or before July 26, 2019, to limit notice to those parties listed on the

attached certificates of service, and for such further relief as this Court deems just and proper.

Dated: Albany, New York                               Respectfully submitted,
       July 11, 2019
                                                      WILLIAM K. HARRINGTON
                                                      UNITED STATES TRUSTEE

                                                      /s/ Lisa M. Penpraze
                                                      By: Lisa M. Penpraze
                                                      Assistant United States Trustee
                                                      Leo O’Brien Federal Building
                                                      11A Clinton Ave, Room 620
                                                      Albany, New York 12207
                                                      Bar Roll No.: 105165
                                                      lisa.penpraze@usdoj.gov
                                                      Voice: (518) 434-4553
  Case 19-10214 Doc              130 Filed 07/11/19 Entered                 07/11/19 11:28:47
               Desc             Main Document            Page                4 of 7


UNITED STATES BANKRUPTCY COURT
DISTRICT OF VERMONT

In re:

Hermitage Club, LLC                                                   Case No.: 19-10276-cab
                                                                      Chapter 11
                                       Debtor.


                                       Certificate of Service

        I, Lisa M. Penpraze, hereby certify that this document, United States Trustee’s Motion to
Convert or Dismiss (ECF Doc 38), filed through the ECF system was sent electronically to the
registered participants as identified on the Notice of Electronic Filing generated in connection
with this document:

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •    David N. Dunn ddunn@pdsclaw.com, mgundry@pdsclaw.com
    •    Elizabeth A. Glynn eag@rsclaw.com, ccs@rsclaw.com
    •    John J. Kennelly kennelly@vermontcounsel.com, jda@vermontcounsel.com
    •    Paul F. O'Donnell, Esq. podonnell@hinckleyallen.com
    •    Douglas S. Skalka dskalka@npmlaw.com,
         smowery@npmlaw.com;npm.bankruptcy@gmail.com

And via U.S. Mail to the following:

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

         William S. Fish
         Hinckley, Allen
         20 Church Street
         Hartford, CT 06103

         Craig I. Lifland
         Halloran & Sage
         225 Asylum Street
         Hartford, CT 06103
  Case 19-10214 Doc          130 Filed 07/11/19 Entered        07/11/19 11:28:47
               Desc         Main Document            Page       5 of 7


      Kevin J. McEleney
      Updike Kelly & Spellacy PC
      100 Pearl Street
      PO Box 231277
      Hartford, CT 06103

      Charles I. Miller
      The Law Office of Charles I. Miller
      PMB 108
      1245 Farmington Avenue
      West Hartford, CT 06107

      C. Donald Neville
      Kroll, McNamara, Evans & Delehanty, LLP
      65 Memorial Road
      Suite 300
      West Hartford, CT 06107

      Gary M. Weiner
      P.O. Box 2439
      Springfield, MA 01101-2439

Dated: Albany, New York
       July 11, 2019
                                                  /s/ Lisa M. Penpraze
                                                  Lisa M. Penpraze
                                                  Assistant United States Trustee
                                                  Leo O’Brien Federal Building
                                                  11A Clinton Ave, Room 620
                                                  Albany, NY 12207
                                                  lisa.penpraze@usdoj.gov
                                                  Voice: (518) 434-4553
                                                  Fax: (518) 434-4459




                                            2
  Case 19-10214 Doc              130 Filed 07/11/19 Entered                 07/11/19 11:28:47
               Desc             Main Document            Page                6 of 7


UNITED STATES BANKRUPTCY COURT
DISTRICT OF VERMONT

In re:

Hermitage Inn Real Estate                                             Case No.: 19-10214-cab
Holding Company, LLC                                                  Chapter 11
                                      Debtor.


                                      Certificate of Service

        I, Lisa M. Penpraze, hereby certify that this document, United States Trustee’s Motion to
Convert or Dismiss (ECF 126), filed through the ECF system was sent electronically to the
registered participants as identified on the Notice of Electronic Filing generated in connection
with this document:

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •    Edward Gordon Adrian eadrian@msdvt.com, kshamis@msdvt.com
    •    James B Anderson jba@rsclaw.com, ljm@rsclaw.com
    •    Shannon Aldridge Bertrand bertrand@fgmvt.com, sgraham@fgmvt.com
    •    Patrick M. Birney, Esq. pbirney@rc.com, ctrivigno@rc.com
    •    Andre Denis Bouffard abouffard@drm.com, mbottino@drm.com
    •    Robert S DiPalma rdipalma@pfclaw.com
    •    David N. Dunn ddunn@pdsclaw.com, mgundry@pdsclaw.com
    •    Elizabeth A. Glynn eag@rsclaw.com, ccs@rsclaw.com
    •    Erin Miller Heins eheins@langrock.com, slehouiller@langrock.com
    •    John J. Kennelly kennelly@vermontcounsel.com, jda@vermontcounsel.com
    •    Tavian M. Mayer tavian@mayerlaw.com
    •    Adam Robbins Mordecai amordecai@primmer.com
    •    Paul F. O'Donnell, Esq. podonnell@hinckleyallen.com
    •    Hobart F. Popick hpopick@langrock.com, sdietsch@langrock.com
    •    Heather Elizabeth Ross hross@sheeheyvt.com, bsides@sheeheyvt.com
    •    Thomas P. Simon tps@mc-fitz.com
    •    Douglas S. Skalka dskalka@npmlaw.com,
         smowery@npmlaw.com;npm.bankruptcy@gmail.com

And sent via U.S. Mail to the following:
  Case 19-10214 Doc              130 Filed 07/11/19 Entered                 07/11/19 11:28:47
               Desc             Main Document            Page                7 of 7


The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

       Erin Kennedy, Esq.
       Forman Holt
       66 Route 17 North
       Paramus, NJ 07652

       Bobbi Resek
       73 North St.
       PO Box 74
       East Dover, VT 05341

       Dan Solaz
       25 Saw Mill Village Way
       PO Box 986
       West Dover, VT 05356

Dated: Albany, New York
       July 11, 2019
                                                              /s/ Lisa M. Penpraze
                                                              Lisa M. Penpraze
                                                              Assistant United States Trustee
                                                              Leo O’Brien Federal Building
                                                              11A Clinton Ave, Room 620
                                                              Albany, NY 12207
                                                              lisa.penpraze@usdoj.gov
                                                              Voice: (518) 434-4553
                                                              Fax: (518) 434-4459




                                                  2
